Citation Nr: 0601476	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04 -15 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for low back pain due 
to an undiagnosed illness.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1986 to June 
1991, and had Southwest Asia service from October 1990 to 
June 1991.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

FINDINGS OF FACT

1. The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Service medical records and post service treatment 
records are silent for complaints or findings for headache; 
these records show treatment for acute back complaints 
related by history to different instances of strain.

3.  The appellant was diagnosed with chronic fatigue syndrome 
in February 2003.

4.  The appellant was diagnosed with chronic back pain on VA 
examination in February 2003 by history; clinical finding for 
the back were unremarkable and the diagnosis was not 
medically related to service by the examiner.

5.   A chronic low back disability was not manifested during 
service.


CONCLUSIONS OF LAW

1.  The appellant served in the Persian Gulf War and has a 
current undiagnosed illness manifested by chronic fatigue 
syndrome.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

2.  A low back disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Matters:  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) 
significantly changed the law with respect to the VA's duty 
to assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
this law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001. 
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.   
Accordingly, in general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  The Act and implementing 
regulations eliminated the concept of a well- grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and supersede the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that the VA cannot 
assist in the development of a claim that is not well 
grounded).

First, the VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.       
38 U.S.C.A. §§ 5102, 5103 (West 2002).   The VA must inform 
the claimant of any information and evidence not of record 
(a) that is necessary to substantiate the claim, (b) that VA 
will seek to provide, and (c) that the claimant is expected 
to provide.  Also this duty to notify requires that the VA 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 2002).  

The record shows that the VA satisfied its' requisite duty to 
notify in letters from the RO to the appellant dated August 
and December 2002.   In these letters, the appellant was 
informed the evidence necessary to establish entitlement to 
the benefits sought and of the VA's obligation to help him 
obtain the necessary support for his claim, to include 
requesting medical records, providing a medical examination, 
and obtaining a medical opinion, if necessary.  The appellant 
was specifically advised of the type of evidence which would 
establish the claims and he was afforded time to submit such 
evidence.  Thus, the appellant was provided notice of what VA 
was doing to develop the claims, notice of what the claimant 
could do to help the claims and notice of how the claims were 
still deficient.  The appellant was also provided notice that 
he should submit pertinent evidence in his possession per 38 
C.F.R. § 3.159(b)(1).   He was further advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claims.

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, the VA has made efforts to 
develop the record.  The file includes private medical 
records and VA examination reports.  The records satisfy 38 
C.F.R. § 3.326.  The Board finds that the VA has done 
everything reasonably possible to assist the appellant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  The VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided). VA has satisfied its duties to 
notify and to assist the claimant in this case.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).  Service connection may be granted 
when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1) and (2) (2005).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 
3.317(a)(1) (2005).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3) (2005).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(4) (2005).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  38 
C.F.R. § 3.317(b) (2005).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Background

The appellant served on active duty from July 1986 to June 
1991, and he had Southwest Asia service from October 1990 to 
April 1991 in Saudi Arabia.  On DD Form 214, his decorations 
and awards include the Army Achievement Medal, Good Conduct 
Medal, National Defense Service Medal, Army Service Ribbon, 
Overseas Service Ribbon, Army Reserve Components Overseas 
Training Ribbon, Aircraft Crewman Badge, and Sharpshooter 
Badge Rifle. 

Service enlistment examinations dated October 1984 and May 
1986, as well as ETS examination dated October 1990, are 
negative for complaints or findings for headaches and back 
pain.  Service medical records reflect that the appellant was 
evaluated in March 1989 for complaints of back pain related 
to "shovelling dirt" two days prior.  The assessment was 
muscle pull of the lower back.  He was seen again in May 1989 
for back spasms and tenderness.  The assessment was lumbar 
strain.  In January 1990, the appellant complained of low 
back pain related to lifting and moving objects the previous 
day.  The assessment was normal exam. 

In May 2002, the appellant filed a claim for compensation 
with the VA.  He reported having numerous disabilities, 
including migraines and back pain.  He further reported 
exposure to an environmental hazard in the Gulf War, but did 
not specify this hazard.

The appellant indicated that medical records supporting his 
claim were located with Parkland Memorial Hospital, however, 
this hospital had no records for the appellant.  Private 
medical records obtained from Starpoint Global Services 
reflect treatment for chronic right knee pain.  There are no 
complaints or medical findings for back pain or headaches.

Lay statements dated December 2002 from the appellant's 
mother and sister reflect their opinion that the appellant 
had numerous problems in service that included back pain, and 
that following service he had headaches.  His sister reports 
that she has had to pick the appellant up from work due to 
the severity of his headaches.  His mother reports that the 
appellant's back problems are related to an in-service "tank 
truck" accident during Operation Desert Storm.

In February 2003, a VA examination for chronic fatigue 
syndrome was conducted.   By history, the appellant developed 
fatigue in 1991 and headaches in 1992.  Physical examination 
was essentially unremarkable.  The diagnoses included 
"[c]hronic fatigue syndrome, which I think is very real and 
is about the same since it started" and "[h]eadache of 
unknown etiology, but again, I think it is part of the 
chronic fatigue syndrome."

In March 2003, a VA examination for the spine was conducted.  
By history, the appellant served in the Army during Operation 
Desert Storm and Saudi Arabia for 11 months.  He reported 
that he injured his back in 1991 when a tank hit the side of 
the track vehicle he was driving.  Reportedly, soft tissue 
injury was diagnosed in Saudi Arabia.  The diagnosis was 
chronic low back pain.  X-rays were negative.

Analysis

Initially, the Board notes that there has been no assertion 
that headache or a low back pain disability is directly 
related to combat service.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Chronic Fatigue Syndrome due to an Undiagnosed Illness

The Board finds that the evidence of record is in relative 
equipoise and, therefore, supports a grant of service 
connection for headache due to an undiagnosed illness.

The appellant has verified service in the Persian Gulf War, 
as evidenced by his DD Form 214, which shows that he served 
in Southwest Asia.  Accordingly, the Board concludes that the 
appellant meets the definition of "Persian Gulf veteran."

A review of the evidence reveals that there are no documented 
complaints of headaches in service and that there are no post 
service treatment records for headaches.  However, the 
appellant separated from service in June 1991 and there is no 
separation examination of record.  Within one year following 
his separation from service, he filed his claim for 
headaches.  Additionally, we observe that, on VA examination 
in February 2003, the examiner diagnosed "[c]hronic fatigue 
syndrome, which I think is very real and is about the same 
since it started" and "[h]eadache of unknown etiology, but 
again, I think it is part of the chronic fatigue syndrome."

In reaching this determination, the Board notes that the 
decision of the VA must be based upon the evidence of record.  
If an examination report is inadequate, it is an obligation 
of the AOJ to return the document for clarification or obtain 
another opinion.  Chronic fatigue syndrome is specifically 
listed as a qualifying disability under 38 C.F.R. 
§ 3.317(a)(2)(i)(B).  The fact that it is first manifest 
approximately 12 years after service is not relevant.  The 
evidence supports the claim and service connection is 
granted.

Low Back Pain

With respect to the claim for low back pain, the Board 
observes that the appellant was treated for acute back 
complaints in service related by history to different 
instances of strain.  In December 2002, the appellant's 
mother reports that he was involved in a vehicular accident 
in service causing him back problems and the appellant 
reported on VA examination in February 2003 similarly.  
However, service records are negative for any evidence of a 
vehicular accident involving the appellant and post service 
medical records are silent for complaints or findings for 
back disability.  While the appellant was diagnosed with 
chronic back pain on VA examination in February 2003, this 
diagnosis was not medically related to service by the 
examiner and appears to be primarily based on the appellant's 
reported history and complaints.

The evidence of record does not show that a chronic low back 
disability manifested during service, or within the one year 
presumptive period following the appellant's separation from 
service.  Additionally, the evidence of record does not show 
that a chronic low back disability related to Persian Gulf 
War service or any incident of service.  Furthermore, there 
is no reliable evidence that the disorder, if present, is 
manifest to a compensable degree.  There is no evidence of 
periarticular pathology productive of painful motion and 
there certainly is no indication of a compensable degree of 
limitation of function or motion.  38 C.F.R. §§ 4.59, Part 4, 
Codes 5235-5243 (2005).  

The Board also notes that service connection is not warranted 
on a direct basis.  At his time, there is no competent 
evidence of underlying disease or injury.  At best, there is 
an unsubstantiated complaint of pain.  For veterans, basic 
entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131--the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131.  Thus, in order for a veteran to 
qualify for entitlement to compensation under those statutes, 
the veteran must prove existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  In this case, there is no competent 
evidence linking the complaint of back pain to underlying 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (2001).  Therefore, a direct service connection claim 
fails.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for low back pain.  
The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and he is 
not competent to make a diagnosis that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge). 


ORDER

Service connection for chronic fatigue syndrome due to an 
undiagnosed illness is granted.

Service connection for low back pain is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


